DETAILED ACTION
1.          Claims 1-16 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.         The information disclosure statements (IDS) submitted on 5/06/2022 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
6.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
7.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.          Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,917,815 B2 (hereinafter “Patent1”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent1 with observable wording variations, and therefore would have been obvious to one having ordinary skill in the art. Take an example of comparing claim 1 of the Application and claim 1 of the Patent1:
Application, Claim 1:
A method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, a message including a packet data convergence protocol (PDCP) re-establishment request for an acknowledged mode (AM) data radio bearer (DRB);
 
identifying whether information is configured based on the message, the information indicating whether a PDCP entity for the AM DRB continues a header compression protocol;
 
performing header decompression for PDCP packets stored in a reception buffer, in case that the information is not configured; 
resetting the header compression protocol, after the header decompression for the stored PDCP packets is performed; and 



delivering, to an upper layer of the PDCP entity, at least one PDCP packet among the stored PDCP packets for which the header decompression is performed and not delivered to the upper layer, in case that a first PDCP packet is delivered from a lower layer of the PDCP entity, wherein the first PDCP packet has an earliest count value among count values for the stored PDCP packets.
Patent1, Claim 1:
A method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, a message including first information indicating a packet data convergence protocol (PDCP) re-establishment for an acknowledged mode (AM) data radio bearer (DRB); 
identifying whether second information on a header compression protocol is configured based on the message, the second information indicating whether a PDCP entity for the AM DRB continues the header compression protocol; performing header decompression for all stored PDCP packets, in a case that the second information is not configured; and 

resetting the header compression protocol, after the header decompression for the all stored PDCP packets is performed, wherein, in a case that a received PDCP packet from a lower layer is corresponding to a first PDCP packet among PDCP packets which are not delivered to an upper layer of the PDCP entity at least one PDCP packet among the PDCP packets is delivered to the upper layer, the PDCP packets including the all stored PDCP packets for which the header decompression is performed, wherein the first PDCP packet has an earliest count value among count values of the PDCP packets, and wherein each of the at least one PDCP packet with a consecutive count value starting from the earliest count value is delivered to the upper layer in an ascending order.


Claims 2-16 of the Application are transparently found in Patent1 with obvious word variations and are therefore also rejected.

Claim Rejections - 35 USC § 103
9.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.        Claims 1, 3, 5-9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2016/0135095 A1 to Wu (hereinafter “Wu1”) in view of United States Patent Application Publication 2012/0307741 A1 to Wu (hereinafter “Wu2”).
            Regarding Claim 1, Wu1 discloses a method performed by a terminal in a wireless communication system (Wu1: [0012] – “A communication device for handling a header compression/decompression comprises a storage unit for storing instructions and a processing means coupled to the storage unit.” See also Figure 1, element 100, with description in [0023-0025] – describes the communication device as a user device or user equipment.), the method comprising:
     receiving, from a base station, a message including a packet data convergence protocol (PDCP) re-establishment request for an acknowledged mode (AM) data radio bearer (DRB) (Wu1: [0038-0039] – corresponds to receiving reconfiguration information including PDCP re-establishment information. In [0036], Wu1 discloses this message is transmitted by the base station. See also [0093] – Wu1 establishes the use of 3GPP TS 36.331 v12.3.0, which on page 40 requires the use of DRB RLC-AM mode is cases of handover, which is applicable in the case of claim 1. Examiner acknowledges the use of AM DRB as well-established in the art and is utilized by WU1.);
     identifying whether information is configured based on the message (Wu1: [0086-0087] – “Step 706: Reset a first compression/decompression context of the first radio bearer and a second compression/decompression context of the second radio bearer according to the PDCP re-establishment, if the RRC message does not comprise a field indicating continuing compression/decompression context. [0087] Step 708: Reset the first compression/decompression context and not resetting the second compression/decompression context according to the PDCP re-establishment, if the RRC message comprises the field indicating continuing compression/decompression context.”), the information indicating whether a PDCP entity for the AM DRB continues a header compression protocol (Wu1: [0089] – “In addition, the communication device may reset the first compression/decompression context and not resetting the second compression/decompression context according to the PDCP re-establishment, if the RRC message includes the field indicating continuing compression/decompression context.”);
     performing header decompression for PDCP packets stored in a reception buffer, in case that the information is not configured (Wu1: [0089] – “…the communication device may reset a first compression/decompression context of the first radio bearer and a second compression/decompression context of the second radio bearer according to the PDCP re-establishment, if the RRC message does not include a field indicating continuing compression/decompression context.” See also [0008] and [0080], wherein [0080] describes means for storing.);
     resetting the header compression protocol of the PDCP entity (Wu1: [0089] – “…the communication device may reset a first compression/decompression context of the first radio bearer and a second compression/decompression context of the second radio bearer according to the PDCP re-establishment, if the RRC message does not include a field indicating continuing compression/decompression context.” See also [0008].).
     
     
            Although Wu1 discloses resetting the header compression protocol of the PDCP entity, Wu1 does not expressly disclose resetting after the header decompression for the stored PDCP packets is performed.
            Wu2 discloses resetting the header compression protocol of the PDCP entity, after the header decompression for the stored PDCP packets is performed (Wu2: [0043] – in Solution 4, header decompression is reset at UE to decompress the out-of-sequence PDCP SDUs after re-establishment (as compared to Solution 5). See also [0044] – In Solution 5, the out-of-sequence PDCP SDUs are re-ordered in the Buffer, then the headers are decompressed after re-establishment.). Wu2 also discloses delivering, to an upper layer of the PDCP entity, at least one PDCP packet among the stored PDCP packets for which the header decompression is performed and not delivered to the upper layer, in case that a first PDCP packet is delivered from a lower layer of the PDCP entity (Wu2: [0034] – “After that, the transmitting PDCP entity 360 re-transmits the PDCP SDUs negatively acknowledged in the PDCP status report. In other words, the PDCP SDUs 430 and 440 are re-transmitted according to the PDCP status report. If an in-sequence delivery of upper layer PDUs is needed in the second solution and the third solution, the receiving PDCP entity 320 needs to decipher the received out-of-sequence PDCP SDUs and reorder them. A timer is started for reordering the received PDCP SDUs when the DRB mapped on RLC AM is resumed. When the timer expires, the reordering is done and the received PDCP SDUs are delivered to an upper layer.” Here, the negatively-acknowledged PDCP SDUs are considered to have not been received in the upper layer from a lower layer, re-ordered, then delivered to the upper layer.), wherein the first PDCP packet has an earliest count value among count values for the stored PDCP packets (Wu2: [0051] – “The state variable TX_HFN indicates the HFN value for the generation of the COUNT value used for the PDCP PDUs. The state variable Next_PDCP_RX_SN indicates the next expected PDCP sequence number by the receiving PDCP entity. The state variable RX_HFN indicates the HFN value for the generation of the COUNT value used for the received PDCP PDUs.” Here, the value has a first count value, then the next expected PDCP has a second count value.). 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify according to Wu1 in view of the method according to Wu2 to reset header compression of PDCP, wherein the first PDCP packet has an earliest count value among count values for the stored PDCP packets for the reasons of improving PDCP synchronization operations after radio resource connection (RRC) re-establishment (Wu2: [0008]).	 
            Regarding Claim 3, the combination of Wu1 and Wu2 discloses the method of claim 1, wherein Wu2 further discloses [further comprising]: 
     storing the PDCP packets in the reception buffer, in case that the PDCP packets are delivered from the lower layer to the PDCP entity (Wu2: [0044] – “The receiving PDCP entity 320 does not perform a header decompression on the received out-of-sequence PDCP SDUs in a reordering buffer if the out-of-sequence PDCP SDUs are received due to RLC re-establishment. When the timer Discard_Timer expires, the receiving PDCP entity 320 performs a header decompression on the received in-sequence PDCP SDUs in the reordering buffer and then delivers the PDCP SDUs to the upper layer after decompression.” Here, Wu2 describes storing PDCP packets in a re-ordering buffer before delivering to upper layers.), wherein a PDCP packet delivered from the lower layer to the PDCP entity corresponds to a radio link control (RLC) packet (Wu2: [0031-0032] – corresponds to PDCP packets transmitted from a lower layer with RLC acknowledgement.), and wherein the RLC packet is obtained at an RLC entity by reassembling all segments for the RLC packet (Wu2: [0031-0034] – one solution to wasted resources confirms in-sequence delivery of PDCP packets from the lower layers.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify according to Wu1 in view of the method according to Wu2 to deliver PDCP packets as RLC packets for the reasons of improving PDCP synchronization operations after radio resource connection (RRC) re-establishment (Wu2: [0008]).
            Regarding Claim 5, the combination of Wu1 and Wu2 discloses the method of claim 1, wherein Wu1 further discloses the header compression protocol is a robust header compression (ROHC) (Wu1: [0090] – “The first compression/decompression context and the second compression/decompression context may be a same compression protocol (e.g., Robust Header Compression (ROHC)) or different compression protocols.”).
            Regarding Claim 6, the combination of Wu1 and Wu2 discloses the method of claim 1, wherein Wu1 further discloses the message is a radio resource control (RRC) reconfiguration message (Wu1: [0036] – “Please note that the first base station may transmit the first configuration to the communication device in a first RRC message, e.g., RRCConnectionReconfiguration message.”), and wherein the RRC reconfiguration message further includes information on a PDCP configuration (Wu1: [0036] – “…the first base station transmits an RRC message which includes a configuration reconfiguring at least one of a PDCP configuration and a RLC configuration of a SCG bearer, and the RRC message changes the SCG (i.e., SCG change occurs).”).
            Regarding Claim 7, the combination of Wu1 and Wu2 discloses the method of claim 6, wherein Wu1 further discloses the PDCP re-establishment is performed based on the information on the PDCP configuration (Wu1: [0039] – “In one example, the step of performing the reconfiguration may include applying the PDCP configuration, and the communication device may further reestablish a PDCP entity of the second radio bearer in response to the RRC message.”).
            Regarding Claim 8, the combination of Wu1 and Wu2 discloses the method of claim 1, wherein Wu1 further discloses a PDCP packet is a PDCP service data unit (SDU) (Wu1: [0064] – “The communication device may compress the first plurality of PDCP SDUs into a first plurality of compressed PDCP SDUs according to the header compression context, and may transmit the first plurality of compressed PDCP SDUs to the first base station.”).

            Claims 9, 11, and 13-16, directed to an apparatus embodiment of claims 1, 3, and 5-8, respectively, recite similar features as claims 1, 3, and 5-8 and are therefore rejected upon the same grounds as claims 1, 3, and 5-8. Please see above rejections of claims 1, 3, and 5-8. Wu1 further discloses the apparatus as a terminal comprising at least a transceiver and a controller (Wu1: Figure 2 with [0017] – corresponds to a communication interface unit and processing means, respectively.).

Allowable Subject Matter
14.         Claims 2, 4, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

16.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 30, 2022